EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. John R. Mattingly, Reg. No. 30,293 on 02/08/2021.

Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:

	1. (Currently amended) An information processing apparatus, comprising:
	a computer resource including a processor and a memory;
	a storage device coupled to the processor, 

	a request identification (ID), a request type, an object type, an object ID, a related object type indicating another object having a predetermined relationship with the object type, a related objected ID indicating another object ID having a predetermined relationship with the object ID, information indicating one or more other request IDs required to be processed prior to the request ID, and load information indicating a load on the processor for processing the request ID, 
wherein the memory stores instructions that when executed by the processor, configures the processor to: 	 
	receive a request to be processed to manage the storage device, and store information of the request in the first table, the information of the request including the request identification (ID), object type, object ID, related object type, related objected ID, information indicating one or more other request IDs required to be processed prior to the request ID, and load information of the request, 
	determine the information indicating one or more other request IDs for each of the requests in the first table based on a predefined dependence relationship among the respective object types of the requests in the first table, 
 	determine an unused load capacity of the processor based on a current load of the processor and a predetermined threshold load of the processor, and
	process each of the requests in the first table having load information less than the unused load capacity of the processor in descending order of the load information except 
wherein the object type indicates a storage pool or a storage volume and the related storage pool or a storage volume, and 
wherein the processor is configured to process each of the requests in the first table upon determining the unused load capacity of the processor is greater than a first threshold value, which is different than the predetermined threshold load of the processor.

	2. (Canceled).
3. (Canceled).
4. (Canceled).
5. (Canceled).  
	6. (Canceled).

	7. (Currently amended) A component management method of managing, by a computer resource including a processor and a memory, a component to be controlled, the component management method comprising:
	storing a first table indicating information of a plurality of requests, the information of each request including:
	a request identification (ID), a request type, an object type, an object ID, a related object type indicating another object having a predetermined relationship with the object type, a related objected ID indicating another object ID having a predetermined relationship with the object ID, information indicating one or more other request IDs required to be processed prior to the request ID, and load information indicating a load on the processor for processing the request ID; 
	receiving, by the processor, the management request and storing information of the request in the first table, the information of the request including the request identification (ID), object type, object ID, related object type, related objected ID, information indicating one or more other request IDs required to be processed prior to the request ID, and load information of the received request; 
	determining the information indicating one or more other request IDs for each of the requests in the first table based on a predefined dependence relationship among the respective object types of the requests in the first table; 
 	determining an unused load capacity of the processor based on a current load of the processor and a predetermined threshold load of the processor; and
processing each of the requests in the first table having load information less than the unused load capacity of the processor in descending order of the load information except for a respective request having the information indicating one or more other request IDs required to be processed prior to the respective corresponding request ID,
wherein the object type indicates a storage pool or a storage volume and the related storage pool or a storage volume, and
	wherein the each of the requests in the first table are processed upon determining the unused load capacity of the processor is greater than a predetermined first threshold, which is different than the predetermined threshold load of the processor.

	8. (Canceled).
9. (Canceled).
10. (Canceled).
	11. (Canceled)  
	12. (Canceled).

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification and based on the arguments presented by the Applicant in the remarks filed on 12/09/2020 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Kudo et al (US Pub. No. 2005/0172303 A1) teaches controls the execution multiplicity of the service objects by applying a method of controlling the execution multiplicity of the service objects in descending order of the respective total effect indices calculated based on load distribution, request distribution.

Yang et al. (US Pub. No. 2016/0134476 A1) teaches execution sequence of the cpu executing an application program and a resource allocating management unit for dynamically changing the execution sequence according to the amount of resource request, wherein the application with smaller resource request has higher priority than the application requesting larger resource amount.

Kerber (US Pub. No. 2016/0134476 A1) teaches controlling changes in plurality of computer system executing dependent program and changes in configuration of a first computer system is propagated to the second computer causing change in configuration of the second computer by determining the component in second computer affected by the change in the configuration of first computer system i.e. changing the execution order of the update task depending on pre-defined relationship among task based on rank.  

The combination of prior art of record does not expressly teach or render obvious the limitations of “a table of requests including request identification (ID), a request type, an object type, an object ID, a related object type indicating another object having a predetermined relationship with the object type, a related objected ID indicating another object ID having a predetermined relationship with the object ID, information indicating one or more other request IDs required to be processed prior to the request ID, and load information indicating a load on the processor for processing the request ID; and management request including the request identification (ID), object type, object ID, related object type, related objected ID, information indicating one or more other request IDs required to be processed prior to the request ID, and load information of the received request; determining other dependent request based on predefined dependence relationship among the respective object types of the requests in the first table; determining an unused load capacity of the processor based on a current load of the processor and a predetermined threshold load of the processor; and processing each of the requests in the first table having load information less than the unused load capacity of the processor in descending order of the load information except for a respective request having the information indicating one or more other request IDs required to be processed prior to the respective corresponding request ID, and processing each of the requests in the table upon determining the unused load capacity of the processor is greater than a predetermined first threshold, which is different than the predetermined threshold load of the processor”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 7 were not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU GHAFFARI/
Primary Examiner, Art Unit 2195